IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT JACKSON



STATE OF TENNESSEE,                       )
                                          )
       Appellee,                          ) C. C. A. NO. W1999-01838-CCA-R3-CD
                                          )
vs.                                       ) FAYETTE COUNTY
                                          )
BARRY KESSLER KIRK,                       ) No. 4604
       Appellant.
                                          )
                                          )                         FILED
                                                                     January 12, 2000
                                        ORDER
                                                                   Cecil Crowson, Jr.
                                                                  Appellate Court Clerk

              This matter is before the Court upon the state’s motion to affirm the trial
court judgment pursuant to Rule 20, Rules of the Court of Criminal Appeals. In August

1998, the appellant was convicted by a jury of flagrant nonsupport and received a one

year sentence. The record reflects that the appellant was placed on probation. The
appellant timely filed notice of appeal. The appellate record was filed with this Court on

February 1, 1999, and the appellant filed brief on May 27, 1999. Subsequently, on July

26, 1999, the state filed the present motion. The appellant did not file a response.



              In his brief on appeal, the appellant challenges the sufficiency of the
convicting evidence and the admissibility of certain evidence. The appellant, however,

has failed to include in the record on appeal the transcript of the trial. T.R.A.P. 24(b).

In such a case, the appellant has waived the affected issues and this Court, therefore,
is precluded from conducting an appropriate review on appeal. See State v. Ballard,

855 S.W.2d 557 (Tenn. 1993). Accordingly, “[i]n the absence of an adequate record on

appeal, this court must presume that the trial court’s rulings were supported by
sufficient evidence.” State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App. 1991).



              For this reason, we are unable to find any error in the proceedings below.

Accordingly, it is hereby ORDERED that the state’s motion is granted and the judgment
of the trial court is affirmed in accordance with Rule 20, Rules of the Court of Criminal

Appeals. Costs of this proceeding shall be assessed to the appellant.




                                          __________________________________
                                          DAVID G. HAYES, JUDGE
__________________________________
JOE G. RILEY, JUDGE



__________________________________
JOHN EVERETT WILLIAMS, JUDGE




  2